Name: 2005/311/EC: Commission Decision of 18 April 2005 on the extension of the limited recognition of Ã¢ RINAVE Ã¢  Registro Internacional Naval, SAÃ¢ (notified under document number C(2005) 1156) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  Europe;  transport policy
 Date Published: 2005-04-19; 2005-10-18

 19.4.2005 EN Official Journal of the European Union L 99/15 COMMISSION DECISION of 18 April 2005 on the extension of the limited recognition of RINAVE  Registro Internacional Naval, SA (notified under document number C(2005) 1156) (Only the Portuguese text is authentic) (Text with EEA relevance) (2005/311/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (1), and in particular Article 4(3) thereof, Having regard to the letters dated 25 March 2003 and 8 May 2003 from the Portuguese Authorities, requesting the extension of the limited recognition of RINAVE  Registro Internacional Naval, SA (hereafter RINAVE) as per Article 4(2) and (3) of the abovementioned Directive, for unlimited time, Whereas: (1) The limited recognition under Article 4(3) of Directive 94/57/EC is a recognition granted to organisations (classification societies) which fulfil all criteria other than those set out under paragraphs 2 and 3 of the section General of the Annex, but which is limited in time and scope in order for the organisation concerned to further gain experience. (2) Commission Decision 2000/481/EC (2) recognised RINAVE on the basis of Article 4(3) for Portugal, for a period of three years. (3) The Commission has verified that RINAVE meets all criteria of the Annex of the abovementioned Directive other than those set out under paragraphs 2 and 3 of the section General of the Annex, including the new provisions referred to in Article 4(5). (4) The assessment carried out by the Commission has furthermore revealed the organisations dependence on the technical rules of another recognised organisation. (5) During the period 2000 to 2003, the safety and pollution prevention performance records of RINAVE as published by the Paris Memorandum of Understanding have consistently been of the highest level. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set out in Article 7 of Directive 94/57/EC, HAS ADOPTED THIS DECISION: Article 1 The limited recognition of RINAVE  Registro Internacional Naval, SA is extended pursuant to Article 4(3) of Directive 94/57/EC for a period of three years as from the date of adoption of this Decision. Article 2 The effects of the extended recognition are limited to Portugal. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 18 April 2005. For the Commission Jacques BARROT Vice-President (1) OJ L 319, 12.12.1994, p. 20. Directive as last amended by Directive 2002/84/EC of the European Parliament and of the Council (OJ L 324, 29.11.2002, p. 53). (2) OJ L 193, 29.7.2000, p. 91.